      Case: 3:16-cr-00166-JGC Doc #: 42 Filed: 03/16/20 1 of 1. PageID #: 299




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


United States of America                                    Case No. 3:16CR166

                       Plaintiff,

               v.                                            ORDER

Pablo Duran Ramirez

                       Defendant.


       Telephone pretrial conference held March 16, 2020. Time: 10 Minutes.

       It is hereby

       ORDERED THAT:

       1. Sentencing originally scheduled for March 18, 2020 is vacated and rescheduled for May

4, 2020 at 10:00 AM.

       2. Further telephone pretrial conference set for April 20, 2020 at 8:30 AM (no status reports

needed).

       3. If the government intends to offer evidence in opposition to defendant’s evidence

regarding the benefits received as a result of his criminal conduct, the government shall provide

notice in summary thereof not later than one week before the sentencing.

       So ordered.

                                                             /s/ James G. Carr
                                                             Sr. U.S. District Judge
